DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 37, there is no support for the term “the spray gun air cap is configured to be non-separable from a nozzle gun body” and “the spray gun air cap is 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 12, 13, 16-18, 20, 22-24 and 35-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gohring et al. (7,540,434)
Regarding claim 1, Gohring et al. shows a spray gun air cap (31, 32) comprising a forward end (downstream end); a retention end (upstream end) opposite the forward end; a spray axis passing through the retention end and the forward end (fig 5, 1); a sidewall positioned between the forward end and the retention end (fig 3, sidewall of 31); wherein the sidewall comprises a first air cap retention system (35’) comprising a reception feature comprising a retainer window (the opening for 35) opening to the retention end and extending toward the forward end (fig 3); and an air cap rotation guide (35’) intersecting the retainer window and tracing an arc about the spray axis (Fig 5, 6), the air cap rotation guide comprising a retention wall facing the forward end and a wall opposite the retention wall (fig 5, 6) wherein the wall is a continuous wall with respect to 
Regarding claim 2, an endwall at the retention end, wherein the endwall comprises the retainer window (fig 5).  
Regarding claim 5, the air cap rotation guide comprises a first end stop positioned at a first end of the arc (fig 5, 6).  
Regarding claim 6,  the air cap rotation guide comprises a second end stop positioned at a second end of the arc (fig 5, 6). 
Regarding claim 12, wherein the reception feature comprises a hand grip (ribs on the outside of 31) adapted to facilitate manual rotation of the air cap about the spray axis.  
Regarding claim 13, wherein the sidewall comprises a second air cap retention system opposite the spray axis from the first air cap retention system (col 4, line 29).  
Regarding claim 16, comprising a nozzle  body (2)
Regarding claim  17 wherein the nozzle body comprises a nozzle body retainer feature (36’) adapted to pass through the retainer window on the spray gun air cap.  
Regarding claim 18, wherein the nozzle body retainer feature is adapted to pass through the air cap rotation guide (fig 5, 6).
Regarding claim 20, wherein the spray gun air cap comprises a second air cap retention system comprising a second retention wall (35, 35’, and wherein the nozzle body comprises a second nozzle body retainer feature; wherein the second nozzle body retainer feature cooperates with the second retention wall on the spray gun air cap to retain the air cap against the nozzle body (col 4, line 29).

Regarding claim 23, wherein the nozzle body is integral with a spray gun body (fig 1).  
Regarding claim 24,  the nozzle body is separable from a spray gun body (fig 1, the spay gun can be dissembled).
Regarding claim 35, the retention wall and wall are parallel to each other and orthogonal to the spray axis (fig 5, 6).
Regarding claim 36,  wherein the nozzle body retainer feature (36’) has access to the air cap rotation guide that permits the spray gun air cap to rotate about the spray axis while being retained on the nozzle body (fig 12a-c).  
Regarding claim 37, as best as understood, the spray gun air cap is configured to be non-separable ( the user can keep the two portions together) from a nozzle gun body such that the spray gun air cap can rotate between end stops of the air rotation guide but the spray gun air cap is not separable from the nozzle body (fig 5, 6).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohring et al. (7,540,434) in view of Stokes et al. (2013/0020794)
Regarding claim 4, Gohring et al. shows all aspects of the applicant’s invention as in claim 1 above, but fails to show that the air cap rotation guide extends through the sidewall.
However, Stokes et al. teaches a rotation guide (115, 315) in a bayonet type connection that extends through the side of the connector element (110, 310)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make the rotation guide (35, 35’) of Gohring et al extend through the side of the air cap wall in order to permit visual inspection of the location of projection (36, 36’) as taught by Stokes et al (claim 17).

Claims 7, 25 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohring et al. (7,540,434) in view of Beal et al. (2007/0057509)
Regarding claim 7, Gohring et al. shows all aspects of the applicant’s invention as in claim 6 above, but fails to show that the retainer window is positioned at an intermediate arcuate location between the first end stop and the second end stop.
However, Beal et al. teaches a rotation guide (T element 34) that has the retainer window (center section of T 34) is positioned at an intermediate arcuate location between the first end stop (40) and the second end stoop (42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make the rotation guide (35, 35’) of Gohring 
The method steps of claims 25 and 32 are inherently performed in the use of the above combination.

Claims 14, 15, 21, 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohring et al. (7,540,434) in view of Gullicks et al. (2016/0175861)
Regarding claim 14, Gohring et al. shows all aspects of the applicant’s invention as in claim 1 above, but fails to show a retention rib or a retention channel  positioned in the sidewall.  
However, Gullicks et al. teaches an air cap (114) and a spray gun body (168), wherein the air cap sidewall includes a retention rip (188) and a retention channel (184) in the gun body.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the retention ribs to the air cap and the retention channel to the spray gun body and have them cooperate with each other in order to hold the two elements together as taught by Gullicks [0058].
Regarding claim 15,  the above combination fails teach that the retention rib or retention channel is positioned closer to the forward end than the air cap rotation guide.
However Gullicks does teach that the retention rib is positioned closer  to the forward end than the air cap rotation guide (133).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field make the retention rib positioned closer to the forward end than the air cap rotation guide in order to keep the orientation similar to that of Gullicks.  
Regarding claim 21,  wherein the nozzle body comprises a retention channel (184 of Gullicks) positioned to cooperate with a retention rib (188 of Gullicks) on the spray gun air cap.  
Regarding claim 38,  the air cap comprises one of a retention rib (188 of Gullicks) or a retention channel positioned in the sidewall for sealing with a complementary feature (184 of Gullicks) on the nozzle body.  
Regarding claim 39, the complementary feature is a retention channel (184, Gullicks) in the nozzle body.  
Regarding claim 40, wherein the complementary feature is an air cap sealing feature (184 of Gullicks, the rib and channel crates a seal), wherein upon assembly of the air cap, the air cap sealing feature presses against an air cap sealing surface with sufficient force and continuity to create a seal against compressed air sufficient to essentially prevent compressed air from escaping the air cap around its rear perimeter under normal operating conditions.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        12/1/2021